UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7825


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

JOHN MAURICE HENOUD, a/k/a John Harvey, a/k/a J. M. Harvey, a/k/a J. M.
Hardey, a/k/a Jerry Geohn Davidson,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Arenda L. Wright Allen, District Judge. (2:04-cr-00004-AWA-TEM-1)


Submitted: November 18, 2021                                Decided: December 17, 2021


Before WILKINSON and DIAZ, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


John Maurice Henoud, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       John Maurice Henoud appeals the district court’s order denying his motions for

compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i). * The district court determined

that Henoud had not established extraordinary and compelling reasons for a reduction in

his sentence; and even if he had, it would still deny his motions based on consideration of

the 18 U.S.C. § 3553(a) factors. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. See United States v.

Henoud, No. 2:04-cr-00004-AWA-TEM-1 (E.D. Va. Oct. 30, 2020); see also United States

v. Kibble, 992 F.3d 326, 330-32 (4th Cir. 2021) (per curiam); United States v. High, 997

F.3d 181, 185-91 (4th Cir. 2021). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                               AFFIRMED




       *
         After filing this appeal, Henoud notified this court that he was placed in home
confinement pursuant to the CARES Act, but he remains in the custody of the Bureau of
Prisons. See United States v. Saunders, 986 F.3d 1076, 1078 (7th Cir. 2021). Because it
would still be possible for the district court to grant him effectual relief under 18 U.S.C.
§ 3582(c)(1)(A)(i), by reducing his prison sentence to time served and releasing him from
the custody of the Bureau of Prisons, we conclude that this appeal is not moot. See United
States v. Ketter, 908 F.3d 61, 65 (4th Cir. 2018). We further conclude the district court’s
order was a final order. See Porter v. Zook, 803 F.3d 694, 696 (4th Cir. 2015).

                                             2